Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/21 has been entered.
Claim Objections
Claim 15 objected to because of the following informalities:  The claim includes the phrase “the second alloying element is boron” two times.  The second recitation of this limitation is redundant.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claim 17 recites the limitation "the method of claim 16" in 1.  There is insufficient antecedent basis for this limitation in the claim.  There is currently no claim 16 as the claim has been cancelled.

Claim 18-19 recites the limitation "the material" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  As the material being processed is not defined, the claims are wholly indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9-11, 18-19, 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokoyama in their publication titled “Highly Piezoelectric Co-Doped AlN Thin Films for Wideband FBAR Applications”.

Regarding Claim 1:  Yokoyama teaches a material having a piezoelectric and mechanical property, wherein the material has a wurtzite crystal structure based on AlN and further comprising a first alloying element, Mg, and a second alloying element, Zr 33, of 1.74 coulombs per square meter, and a mechanical property comprising an elastic modulus, C33, of 315 GPa (See Table III).  

Regarding Claim 2:  The dopants Mg2+ and Zr4+ are chosen such that they are provided in equal proportions and thus behave as trivalent ions as the average valency of the dopant is 3+.

Regarding Claim 9:  Yokoyama teaches that the material is provided as a film (See Section IIIA).

Regarding Claim 10:  Yokoyama teaches that the material is created by sputtering a base material AlN, having a wurtzite crystal structure and alloying it with a first and second element through a cosputtering system (See Section IIIA).

Regarding Claim 11:  The dopants Mg2+ and Zr4+ are chosen such that they are provided in equal proportions and thus behave as trivalent ions as the average valency of the dopant is 3+.

Regarding Claim 18:  Yokoyama teaches application of the film on a Si substrate (See Section IIIA).  As Yokoyama teaches the same method, the elastic modulus of the material would be modified to the same extent. 

Regarding Claim 19:  Yokoyama teaches that piezoelectric properties are determined in a piezometer that applies a voltage across the material.  As the material is piezoelectric, the application of an electric signal would necessarily create compressive or tensional strain as this interaction is inherent to a piezoelectric material.  

Regarding Claim 21-22:  Yokoyama teaches that the contents of dopants may be adjusted to optimize the piezoelectric and mechanical properties (See Figure 3).

Regarding Claim 23:  The material has a piezoelectric charge coefficient, e33, of 1.74 coulombs per square meter, and a mechanical property comprising an elastic modulus, C33, of 315 GPa (See Table III).  

Regarding Claim 24:  Yokoyama teaches the material is made by providing an AlN wurtzite crystal and alloying the crystal with a first and second dopant

Claims 1-5, 7-9, 21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fatmi in their publication entitled “Theoretical studies of structural, elastic, electronic and lattice dynamic properties of AlxYyB1-x-yN quaternary alloys”.

Regarding Claim 1:  Fatmi teaches the viability of various quaternary alloys from the AlN-BN-YN series.  Fatmi teaches that where the composition is AlN dominant, the material crystallizes in the wurtzite structure.  Fatmi further teaches that the material may have enhanced piezoelectric properties relative to binary alloys (See Introduction).      0.75Y0.121B0.129N (See Table 1).  This is an AlN material doped with Y and B.  This composition would be of a wurtzite structure based on the composition of the material and the fact that AlN naturally crystallizes in the wurtzite structure.  Those of ordinary skill in the art would have found it obvious to create such an alloyed nitride based on the teachings of Fatmi regarding the potential increased piezoelectric properties of such a material. As the material composition suggested by Fatmi is the same as that which is claimed and disclosed it would necessarily have the same expected properties as calculated by applicant at Figure 8 or 11.  Applicant bases the properties calculated on the material composition and as Fatmi teaches the same material composition it would necessarily have these same properties.  


Regarding Claim 2-5:  The first and second alloying element may be Yttrium and Boron, which are trivalent elements (See Table 1).  

Regarding Claim 7-8:  Fatmi teaches that yttrium is contained at 12.1 mol% relative to other cations in the material, while Boron is contained at 12.9 mol% (See Table 1).

Regarding Claim 9:  Fatmi teaches that the material is set forth is to be used as a film used in the piezoelectric field and may be strained.  It would have been obvious to those of ordinary skill in the art to deposit such a film on a substrate (such as AlN, which is taught by Fatmi in the results and experimental section) to alter its modulus through the 

Regarding Claim 21:  Fatmi teaches that AlN may be doped by both Boron Nitride and Yttrium Nitride to form a ternary nitride material.  The original specification sets forth that the alloying of BN and YN are capable of providing optimization of piezoelectric and mechanical properties.  As Fatmi teaches the use of the same first and second dopant alloys, it is capable of the same optimization and the claimed properties in terms of this enhancement would necessarily follow therefrom.  Those of ordinary skill would have found it obvious to optimize the composition for any given application, which may require different optimization parameters.

Regarding Claim 24:  The instant claims are set forth in terms of product-by-process limitations. Product-by-process limitations are examined on the basis of the implications of the process and not to the actual manipulations as set forth.  Fatmi teaches the same compositions doped with the same materials.  As this is the case, the material of Fatmi would necessarily have the same structure and properties as the materials created through the product-by-process claims. 

Claims 10-15, 17-19 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fatmi as applied to claim 1 above, and further in view of Yokoyama .

Regarding Claim 10:  Fatmi teaches the viability of various quaternary alloys from the AlN-BN-YN series.  Fatmi teaches that where the composition is AlN dominant, the material crystallizes in the wurtzite structure.  Fatmi further teaches that the material may have enhanced piezoelectric properties relative to binary alloys (See Introduction).      Fatmi shows calculations for various alloy compositions such as Al0.75Y0.121B0.129N (See Table 1).  This is an AlN material doped with Y and B.  This composition would be of a wurtzite structure based on the composition of the material and the fact that AlN naturally crystallizes in the wurtzite structure.  Those of ordinary skill in the art would have found it obvious to create such an alloyed nitride based on the teachings of Fatmi regarding the potential increased piezoelectric properties of such a material. As the material composition suggested by Fatmi is the same as that which is claimed and disclosed it would necessarily have the same expected properties as calculated by applicant at Figure 8 or 11.  Applicant bases the properties calculated on the material composition and as Fatmi teaches the same material composition it would necessarily have these same properties.  

Fatmi teaches the viability of the claimed materials, but is silent in terms of the creation of such films.



Regarding Claims 11-15:  The first and second alloying element may be Yttrium and Boron, which are trivalent elements (See Table 1 of Fatmi).  

Regarding Claim 17: Fatmi teaches that yttrium is contained at 12.1 mol% relative to other cations in the material, while Boron is contained at 12.9 mol% (See Table 1 of Fatmi).

Regarding Claim 18:  Fatmi in view of Yokoyama teach that the film may be applied to a Si substrate (See Section IIIA).  The application to such a substrate would modify the property in the same manner as that which is claimed.

Regarding Claim 19:  Fatmi teaches that the piezoelectric properties of the film may be manipulated by applying strain (See Section I of Fatmi).  Strain is necessarily compressive or tensile.

Regarding Claim 22:  Fatmi shows that the alloying elements’ concentration manipulates the properties of the material.  The doping of the material with various amounts of Y and B would optimize the properties of the material to the same extent as that which is claimed.

Regarding Claim 23:  The material composition suggested by Fatmi has a composition Al0.75Y0.121B0.129N.  The properties of such a material would necessarily fall within the claimed range as is shown in applicant’s figures 8 and 11. 


Response to Arguments
Applicant's arguments filed 7/19/21 have been fully considered but they are not persuasive. Applicant’s arguments as set forth are noted.  Applicant argues that the amended claims include properties that are unexpected; however, the properties as set forth are determined theoretically.  If a result were unexpected its value would not be determined theoretically, but experimentally.  Theoretical results are determined by the use equations.  Equations based on how a material should perform or act are incapable of providing unexpected results as all of the data within the model is expected based on these equations.  As the prior art suggests the very same material compositions, those .  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585. The examiner can normally be reached M-F 9:30am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew E. Hoban/Primary Examiner, Art Unit 1734